           Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   FISH & RICHARDSON P.C.
     12390 El Camino Real, Suite 100
 6   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7

 8   Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
     Alana C. Mannige (CA SBN 313341) mannige@fr.com
 9   FISH & RICHARDSON P.C.
     1180 Peachtree Street NE, 21st Floor
10   Atlanta, GA 30309
11   Telephone: (404) 892-5005 / Fax: (404) 892-5002

12   Attorneys for Plaintiff
     FINJAN, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF
16

17                    Plaintiff,                  PLAINTIFF FINJAN, INC.’S
                                                  OPPOSITION TO DEFENDANT CISCO
18          v.                                    SYSTEMS, INC.’S MOTION IN LIMINE
                                                  NO. 1 TO EXCLUDE PHIL HARTSTEIN’S
19   CISCO SYSTEMS, INC., a California            TESTIMONY REGARDING FINJAN’S
     Corporation,                                 CORPORATE HISTORY AS HEARSAY
20

21                    Defendant.                  REDACTED VERSION OF DOCUMENT
                                                  SOUGHT TO BE SEALED
22
                                                  Date:        April 30, 2020
23                                                Time:        1:30 P.M.
                                                  Place:       3, 5th Floor
24
                                                  Before:      Hon. Beth L. Freeman
25

26

27

28

                                                           Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 1
           Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 2 of 8




 1   I.     INTRODUCTION
 2          Cisco’s Motion in Limine No. 1 should be denied because it is overly broad and premature.

 3   Cisco seeks to preclude Mr. Hartstein from offering any testimony about Finjan’s corporate history

 4   prior to the time of his employment with Finjan. Dkt. No. 532-4 at 1. While Cisco claims that all

 5   such testimony would constitute impermissible hearsay, this simply is not the case. As explained

 6   infra, Mr. Hartstein should be permitted to offer non-hearsay testimony on this issue and testimony

 7   that falls within one of the exceptions to the hearsay prohibition, including testimony that is based

 8   upon personal knowledge acquired through his review of business records and in his role as

 9   President and CEO of Finjan. See, e.g., Banga v. First USA, NA, 29 F. Supp. 3d 1270, 1274 n.2

10   (N.D. Cal. 2014); Flintkote Co. v. Gen. Accident Assur. Co. of Can., 410 F. Supp. 2d 875, 884 (N.D.

11   Cal. 2006); In re Rfc & Rescap Liquidating Trust Action, 2020 U.S. Dist. LEXIS 17240, *31 (D.

12   Minn. 2020); United States v. Norton, 867 F.2d 1354, 1363 (11th Cir. 1989). Cisco’s motion to

13   preclude all testimony about Finjan’s corporate history prior to the time of Mr. Hartstein’s

14   employment with Finjan fails to meet Cisco’s “burden of showing that specific evidence is

15   inadmissible.” Barry v. Shell Oil Co., No. 2:15-cv-004 JWS, 2018 U.S. Dist. LEXIS 87536, at *3

16   (D. Alaska May 22, 2018) (emphasis added).

17          Courts have routinely denied such overly broad requests as being premature, at least in part

18   because whether testimony is inadmissible hearsay depends upon the precise testimony, the

19   foundation laid for it, and the purpose for which it is offered. See, e.g., Newmark Realty Capital,

20   Inc. v. BGC Partners, Inc., Case No. 16-cv-01702-BLF, 2018 U.S. Dist. LEXIS 207265, at *5-7

21   (N.D. Cal. 2018) (denying motion in limine for total exclusion of testimony on the basis of hearsay

22   and lack of personal knowledge and noting “exclusion based on potential hearsay is premature.”);

23   Rescap, 2020 U.S. Dist. LEXIS 17240, *28 (declining to rule on a motion in limine regarding

24   admissibility of corporate representative’s testimony where the corporate representative allegedly

25   lacked personal knowledge and would rely on hearsay); Indus. Eng’g & Dev. v. Static Control

26   Components, Inc., 2014 U.S. Dist. LEXIS 141823, *6-7 (M.D. Fla. 2014) (“Without the context of

27   trial, the Court cannot rule on issues regarding the foundation for admitting Newman’s testimony

28   at trial. Accordingly, to the extent Plaintiffs seek to exclude Newman’s trial testimony … as

                                             1              Case No. 5:17-cv-00072-BLF
                   FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 1
            Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 3 of 8




 1   inadmissible hearsay, Plaintiffs’ motion in limine is DENIED without prejudice to Plaintiffs raising

 2   an objection at trial.”) (emphasis added). Any objection Cisco may have with respect to Mr.

 3   Hartstein’s testimony is thus best heard at trial.

 4   II.    LEGAL STANDARD
 5          “Motions in limine that exclude broad categories of evidence are disfavored, and such issues

 6   are better dealt with during trial as the admissibility of evidence arises.” United States v. Perez, No.

 7   1:13-cr-00238-LJO-SKO, 2014 U.S. Dist. LEXIS 93450, at *3 (E.D. Cal. 2014); see also Perez v.

 8   Rash Curtis & Assocs., No. 16-cv-03396-YGR, 2019 U.S. Dist. LEXIS 68098, at *26 n.16 (N.D.

 9   Cal. 2019) (warning parties not to “misuse” motions in limine to exclude overly broad categories of

10   evidence).   In a motion in limine proceeding, the movant bears the burden of establishing

11   inadmissibility. Barry, 2018 U.S. Dist. LEXIS 87536, at *3 (“A party making a motion in limine

12   has the burden of showing that specific evidence is inadmissible.”) (emphasis added).

13   III.   ARGUMENT
14          Cisco requests that Mr. Hartstein be precluded from testifying about any of Finjan’s

15   corporate history prior to the time of his employment with Finjan. Dkt. No. 532-4 at 1. According

16   to Cisco, any such testimony should be excluded because it would not be based on personal

17   knowledge and would be per se hearsay. See id. Cisco’s motion is premature; whether testimony

18   is inadmissible hearsay depends upon the precise testimony, the foundation laid for it, and the

19   purpose for which it is offered. These details will not be known until trial, and there are numerous

20   admissible ways that Mr. Hartstein could testify about Finjan’s corporate history without violating

21   the prohibition against hearsay, Fed. R. Evid. 802, or lack of personal knowledge, Fed. R. Evid. 602.

22          In fact, Cisco’s own cited case law acknowledges that a corporate representative can testify

23   to matters outside of his or her personal knowledge if those matters fall within a hearsay exception.

24   See, e.g., Union Pump Co. v. Centrifugal Tech., Inc., 404 F. App’x 899, 907-08 (5th Cir. 2010) (“a

25   corporate representative may not testify to matters outside his own personal knowledge to the extent

26   that information [is] hearsay not falling within one of the authorized exceptions.”) (emphasis

27   added) (internal quotations omitted); TIG Ins. Co. v. Tyco Int’l Ltd., 919 F. Supp. 2d 439, 454 (M.D.

28

                                              2              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 1
Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 4 of 8
Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 5 of 8
           Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 6 of 8




 1   and testimony that falls within one of the exceptions to the hearsay rule. Cisco therefore has not

 2   met its “burden of showing that specific evidence is inadmissible.” Barry, 2018 U.S. Dist. LEXIS

 3   87536, at *3 (emphasis added). Unsurprisingly, none of Cisco’s cited cases grant the broad pre-trial

 4   exclusion that Cisco seeks here. See Union Pump, 2010 U.S. App. LEXIS 25761, *21 (appellate

 5   decision addressing hearsay arguments following trial); Sovereign, 702 F.3d at 1295-96 (same);

 6   Static Control, 2014 U.S. Dist. LEXIS 141823, at *6-7 (denying motion in limine); Stryker, 2016

 7   U.S. Dist. LEXIS 163131, at *10 (denying motion in limine in-part); Tyco, 919 F. Supp. 2d at 454

 8   (addressing specific alleged hearsay statements in the summary judgment context).

 9          Courts confronting overly broad requests (like Cisco’s request here) have found them to be

10   premature because whether testimony is hearsay depends on the particular circumstances. See, e.g.,

11   Newmark, 2018 U.S. Dist. LEXIS 207265, at *5-7 (denying motion in limine for total exclusion of

12   testimony on the basis of hearsay and lack of personal knowledge and noting “exclusion based on

13   potential hearsay is premature.”); Rescap, 2020 U.S. Dist. LEXIS 17240, *28 (declining to rule on

14   a motion in limine regarding admissibility of corporate representative’s testimony where the

15   corporate representative allegedly lacked personal knowledge and would rely on hearsay). Even

16   Cisco’s own cited cases indicate that Cisco’s motion is premature. See Static Control, 2014 U.S.

17   Dist. LEXIS 141823, at *6-7 (“Without the context of trial, the Court cannot rule on issues

18   regarding the foundation for admitting Newman’s testimony at trial. Accordingly, to the extent

19   Plaintiffs seek to exclude Newman’s trial testimony … as inadmissible hearsay, Plaintiffs’ motion

20   in limine is DENIED without prejudice to Plaintiffs raising an objection at trial.”) (emphasis added);

21   Stryker, 2016 U.S. Dist. LEXIS 163131, at *9-10 (stating that hearsay testimony not falling within

22   any hearsay exceptions will be inadmissible at trial, but that the Court would “address arguments

23   relating to individual statements made in Blouin’s deposition at trial.”). Just as these overly broad

24   evidentiary requests have been denied as premature in the past, so too should Cisco’s request be

25   denied as premature here.

26   IV.    CONCLUSION
27          Finjan respectfully requests that Cisco’s Motion in Limine No. 1 be denied for at least the

28   foregoing reasons.

                                              5              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 1
          Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 7 of 8




 1   Dated: April 23, 2020                   Respectfully Submitted,

 2                                        By: /s/ Megan A. Chacon
                                          Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 3
                                          Roger A. Denning (CA SBN 228998)
 4                                        denning@fr.com
                                          Frank J. Albert (CA SBN 247741) albert@fr.com
 5                                        Megan A. Chacon (CA SBN 304912)
                                          chacon@fr.com
 6                                        K. Nicole Williams (CA SBN 291900)
 7                                        nwilliams@fr.com
                                          Oliver J. Richards (CA SBN 310972) ojr@fr.com
 8                                        Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                          FISH & RICHARDSON P.C.
 9                                        12390 El Camino Real, Suite 100
                                          San Diego, CA 92130
10                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
11
                                          Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
12                                        Alana C. Mannige (CA SBN 313341)
                                          mannige@fr.com
13                                        FISH & RICHARDSON P.C.
                                          1180 Peachtree Street NE, 21st Floor
14                                        Atlanta, GA 30309
15                                        Phone: (404) 892-5005 / Fax: (404) 892-5002

16                                        Attorneys for Plaintiff FINJAN, INC.

17

18

19

20

21

22

23

24

25

26

27

28

                                            6              Case No. 5:17-cv-00072-BLF
                  FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 1
           Case 5:17-cv-00072-BLF Document 561 Filed 04/23/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 23, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Megan A. Chacon
                                                        Megan A. Chacon
 8                                                      chacon@fr.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7              Case No. 5:17-cv-00072-BLF
                   FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 1
